Citation Nr: 1028854	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-13 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound to the right leg, with sural nerve 
involvement.

3.  Entitlement to a rating in excess of 30 percent for residuals 
of a shell fragment wound to the left leg, with tibial nerve 
involvement.

4.  Entitlement to a separate, compensable rating for traumatic 
arthritis of the right knee.

5.  Entitlement to a separate, compensable rating for traumatic 
arthritis of the left knee.

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2005 rating decision, in which the RO granted service 
connection for PTSD and assigned an initial 30 percent rating, 
effective June 7, 2005; denied a rating in excess of 30 percent 
for residuals of a shell fragment wound to the left leg, with 
tibial nerve involvement and traumatic arthritis of the left 
knee; and denied a rating in excess of 10 percent for residuals 
of a shell fragment wound to the right leg, with sural nerve 
involvement and traumatic arthritis of the right knee.  In 
September 2005, the Veteran filed a notice of disagreement (NOD) 
with each disability rating assigned, and the RO issued a 
statement of the case (SOC) in April 2006.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later that month.

In July 2006, the Veteran and his wife testified during a hearing 
before RO personnel: a transcript of that hearing is associated 
with the claims file.

Also in July 2006, following a de novo review of the evidence of 
record, the RO granted a 50 percent initial rating for PTSD, 
effective June 7, 2005, granted a 20 percent rating for residuals 
of a shell fragment wound to the right leg, with sural nerve 
involvement and traumatic arthritis of the right knee, and 
continued the denial of the claim for a rating in excess of 30 
percent for residuals of a shell fragment wound to the left leg, 
with tibial nerve involvement and traumatic arthritis of the left 
knee.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board has characterized this claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  Moreover, 
while the RO has, during the course of the appeal, granted a 
higher rating of 50 percent for PTSD, and a higher, 20 percent 
rating for the Veteran's residuals of a shell fragment wound to 
the right leg, inasmuch as higher ratings for each disability are 
available, and a veteran is presumed to seek the maximum 
available benefit for a disability, these claims for higher 
ratings remain viable on appeal.  Id; see also A.B. v. Brown, 6 
Vet. App. 35, 38 (1993).

In April 2009, the Board remanded the claims to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for additional 
development.  After accomplishing the requested action, the RO 
continued the denial of the claims (as reflected in a March 2010 
supplemental SOC (SSOC)), and returned the matters to the Board 
for further appellate consideration.  

The Board's decision on the matters of a higher, initial rating 
for PTSD, and separate, compensable ratings for traumatic 
arthritis of the right and left knees is set forth below.  The 
claims for increased ratings for residuals of shell fragment 
wounds to the right and left legs (now expanded to include the 
matter of TDIU, as explained below) are addressed in the remand 
following the order; these matters are being remanded to the RO 
via the AMC, for further development.  VA will notify the 
appellant when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  For the period prior to August 31, 2009, the Veteran's 
psychiatric symptoms primarily included periodic episodes of 
depression and anxiety, occasional panic attacks, restricted 
affect, irritability, decreased motivation, sleep impairment, and 
social isolation; collectively, these symptoms are indicative of 
no more than occupational and social impairment with reduced 
reliability and productivity. 

3.  Since August 31, 2009, the Veteran's psychiatric symptoms 
have included suicidal ideation, near continuous panic or 
depression affecting the ability to function independently, 
unprovoked outbursts of irritability and anger, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships; collectively, 
these symptoms are indicative of occupation and social impairment 
with deficiencies in most areas.  
 
4.  The Veteran's service-connected traumatic arthritis of the 
right knee has been manifested by pain and range of motion 
limited to no less than 106 degrees on flexion.

5.  The Veteran's service-connected traumatic arthritis of the 
left knee has been manifested by pain and range of motion limited 
to no less than 2 degrees on extension and 85 degrees on flexion.

6.  No disability under consideration has been shown to be so 
exceptional or unusual as to render the schedular criteria 
inadequate for rating the disability.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent 
rating for PTSD, prior to August 31, 2009, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 
9411 (2009).

2.  The criteria for a 70 percent, but no higher, rating  for 
PTSD, from August 31, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.126, 4.130, DC 9411 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a separate 10 percent, but no higher, rating for 
traumatic arthritis of the right knee are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5260, 
5261 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a separate 10 percent, but no higher, rating for 
traumatic arthritis of the left knee are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5260, 
5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Initially, the Board notes that, given the favorable disposition 
of the appellant's claims for separate, compensable ratings for 
right and left knee traumatic arthritis, notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received,  proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2005 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate his claim for service connection for 
PTSD (the claim then under consideration), as well as what 
information and evidence must be submitted by a Veteran and what 
information and evidence would be obtained by VA.  The letter 
also specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).

After the award of a service connection, and the Veteran's 
disagreement with the initial rating assigned, the April 2006 
SOC, along with a June 2009 letter, set forth the criteria for 
higher ratings for PTSD (which, in part, suffices for 
Dingess/Hartman).  The June 2009 post-rating letter also provided 
the appellant with information pertaining to what information and 
evidence was needed to substantiate a claim for a higher rating 
for PTSD, and provided general information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the June 2009 
letter, the March 2010 SSOC reflects readjudication of the claim 
for increase.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's VA 
outpatient treatment records, his Social Security Administration 
(SSA) records, and the reports of June 2004, July 2005, and 
August 2009 VA examinations.  Also of record and considered in 
connection with the appeal are the transcript of the July 2006 RO 
hearing, and various written statements provided by the Veteran 
and by his representative, on his behalf.  No further RO action 
on these matters, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims herein decided, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any of 
these claims.  Consequently, any error in the sequence of events 
or content of the notice is not shown to prejudice the Veteran or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as  to which of 
two ratings applies under a particular Diagnostic  Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating;  otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is entitlement to a higher initial rating assigned 
following the grant of service connection, evaluation of the 
medical evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
rating" (assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 Vet. 
App. at 126.

A.  PTSD

The RO has assigned an initial, 50 percent rating for PTSD under 
DC 9411.  However, the actual criteria for rating psychiatric 
disabilities other than eating disorders are set forth in a 
General Rating Formula.  See 38 C.F.R. § 4.130 (2009).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functioning (GAF) score. According 
to the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a 
GAF scale includes scores ranging between zero and 100 which 
represent the psychological, social, and occupational functioning 
of an individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF 
scores assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the rating issue; 
rather, the GAF score must be considered in light of the actual 
symptoms of the Veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2009).

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that the criteria for initial 
rating higher than 50 percent for PTSD,  prior to August 31, 
2009, are not met, but that, with resolution of all reasonable 
doubt in the Veteran's favor, the criteria for a higher, 70 
percent rating for PTSD, from August 31, 2009, are met.  

The report of a July 2005 VA PTSD examination reflects the 
Veteran's complaints of increased emotional problems over the 
past few years, increased feelings of frustration, especially at 
work, and difficulties expressing his anger.  He said that he had 
been married to the same woman since 1971, and reported that his 
marriage was generally stable but that they had increased 
problems over the past 3 years because he had become very 
withdrawn.  He reported that he had a history of suicidal 
ideation but was able to talk himself out of it.  He also 
endorsed ongoing sleep disturbance.  The examiner noted that it 
appeared that the Veteran was coping well with these problems but 
undoubtedly these symptoms did affect his life to some degree.  

On mental status examination, there was no evidence of impairment 
of thought process, delusions, or hallucinations.  The Veteran 
was neatly dressed and well-groomed.  His personal hygiene was 
not a problem and his eye contact was fairly good.  He became 
emotional at several points while discussing some events in the 
military, but otherwise his mood was calm.  He was oriented to 
time, person, and place and there was no significant indication 
of memory impairment.  Speech was even, logical, coherent, and 
flowed smoothly.  He reported symptoms of anxiety at times, but 
symptoms were episodic and relatively mild in nature.  He also 
had episodes of depression, sometimes acute lasting from a few 
hours to a few days.  The examiner diagnosed the Veteran with 
PTSD/depressive disorder, not otherwise specified (NOS) and 
assigned a GAF score of 62.  The examiner further opined that the 
effects of the Veteran's PTSD symptoms were generally mild and 
episodic as evidenced by the fact that his work life and marriage 
had been relatively stable.  

During the July 2006 RO hearing, the Veteran said that he had 
temper problems at work and difficulty with his bosses.  He said 
he had periodic panic attacks, recurring 1 to 2 times per month, 
and delayed recall with his memory.  He also endorsed decreased 
motivation, periods of depression, and difficulty sleeping.  His 
wife also said that the Veteran had difficulty sleeping and would 
often thrash in his sleep.  She also described struggles in their 
marriage, especially dealing with the Veteran's depression.

VA treatment records dated from June 2005 through February 2010 
reflect that the Veteran attended PTSD group therapy sessions.  
Notes from these sessions reflect that the Veteran displayed 
restricted affect and congruent mood.  He did not demonstrate or 
report symptoms consistent with suicidal or homicidal ideation or 
audio/visual hallucinations.  The Veteran's insight and judgment 
seemed fair and his speech was logical, coherent, and sequential.  

A May 2007 VA psychiatric note reflects that the Veteran reported 
increased depression over the past few weeks due to physical 
problems and in his inability to continue working.  He said he 
also felt increasingly anxious, irritable and withdrawn.  On 
mental status examination, he was alert and oriented.  His mood 
was depressed but reactive.  His affect was appropriate with 
unpressured speech content.  He was spontaneous, relevant, and 
coherent.  He was eating well, but slept fair to poor.  He denied 
suicidal and homicidal ideation but admitted to chronic fleeting 
thoughts.  He had no hallucinations; memory was intact, and 
insight and motivation were fair.  Citalopram was prescribed.  In 
June 2007, his mood was less depressed and he reported a 
favorable response to the Citalopram.  

A July 2007 VA psychiatric note reflects that the Veteran had 
tried to go off Citalopram and experienced an increase in 
symptoms.  He said he felt somewhat depressed, dysphoric, and 
anxious.  He also had initial insomnia.  The psychiatrist 
assigned a GAF score of 60 and recommended an increase of in the 
Veteran's medication.

A March 2008 VA psychiatric note reflects that the Veteran 
reported doing fairly well in terms of depression as long as he 
took his medicine.  He said he was mostly concerned about his 
heart condition.  He reported that his appetite was good and that 
he had intrusive memories and nightmares at times, but was able 
to cope.  He was casually dressed, cooperative, coherent, and 
relevant, with no psychomotor slurring.  His affect was a bit 
anxious, but there were no suicidal or homicidal ideas, 
delusions, or hallucinations.  He was alert and oriented to 
person, place, and time.  The psychiatrist assigned a GAF score 
of 65.

A January 2009 VA psychology note reflects that the Veteran 
reported general worsening in his PTSD symptoms due to financial 
difficulties and chronic pain.  He displayed an anxious mood with 
restricted affect.  He denied and did not demonstrate symptoms 
consistent with suicidal or homicidal ideation, or auditory or 
visual hallucinations.  He had fair insight and good judgment.  
His speech was logical, coherent, and sequential.  

A February 2009 VA psychology note reflects that the Veteran 
reported having a few friends that he saw infrequently, attending 
a billiards league once a week, and a stamp club once a month.  
He endorsed daily intrusive thoughts, nightmares once or twice 
per month, avoidance symptoms, difficulty falling and staying 
asleep, persistent irritability with anger outbursts, impairment 
in concentration, hypervigilance, and exaggerated startle 
response.  He also endorsed symptoms of depression and feelings 
of worthlessness, but he denied a history of suicide or homicide 
attempt.  He displayed anxious/dysphoric mood with restricted 
affect.  He was oriented to person, place, and time.  His speech 
was logical, coherent, and sequential.  

A March 2009 psychiatric note reflects that the Veteran said that 
he was not taking his medication consistently.  He reported that 
when he began to feel depressed, he would take his medication for 
a week or two until he felt better.  He was advised that the 
medication need to build up in his system.  He endorsed poor 
sleep habits, depressed mood most days, inattention, irritable 
mood, anxiety, recurrent intrusive thoughts, recurrent nightmares 
about once a week, avoidance of social activities, and angry 
feelings.  He was alert and oriented.  He was cooperative, calm 
and pleasant.  He was fairly well-groomed, appropriately dressed, 
and his mood was described as "not bad."  His affect was 
euthymic and there was no psychomotor agitation or retardation.  
Speech was spontaneous, relevant, and coherent.  Thought 
processes were organized and logical.  He had no auditory or 
visual hallucinations, no delusional thoughts, and he denied 
suicidal and homicidal ideation.  Memory and judgment were 
intact, insight was fair.  A VA psychological note later that 
month described similar symptoms, but it was noted that the 
Veteran had a mildly anxious/dysphoric mood and restricted 
affect.  Similar symptoms were also described in April and May 
2009 VA outpatient treatment records.

The report of the August 2009 VA examination reflects that the 
Veteran reported increased PTSD symptoms over the past 2 years 
following medical retirement from his employment and a suicide 
attempt by his son.  He said he was depressed most days in the 
past 2 weeks.  He endorsed an inability to sleep, inattention, 
irritable mood, recurrent intrusive thoughts, nonrestorative 
sleep, exaggerated startle response, and angry feelings.  He said 
that he had lost interest in activities over the past year and 
spent most of time lying on the couch or at the bar.  He said 
that he only trusted ex-militarymen and that he did very little 
with his immediate family except for his wife.  He described his 
marriage as poor until 7 years ago when he made an effort to 
communicate better.  He said he had very little patience and got 
easily disgusted, angered easily, and had panic attacks 3 or 4 
times per week.  He also endorsed an inability to concentrate and 
an intensification of intrusive thoughts and nightmares.  Some 
weeks he said he would have 3 or 4 nightmares a day while other 
sometimes he would go weeks without nightmares.  He said he felt 
depressed on a daily basis and had lost self-worth and self-
esteem from having to medically retire from his employment.  He 
said he had no actual hallucinations but that he saw shadows out 
of the corner of his eyes and was persistently paranoid.  He said 
that he did have a good capacity to control his impulsivity and 
that most of his aggression was verbal.  

On objective mental status examination, the Veteran was alert and 
oriented to person, place, and time.  He was casually dressed; 
his mood was moderately to severely depressed and moderately 
anxious.  His affect was mood congruent.  His speech tended to be 
rapid, but relevant with no looseness of association or flight of 
ideations.  He was rather coherent.  He endorsed recurring 
nightmares, episodes of flashbacks, and recurring panic attacks 
occurring once a day.  He also had fleeting suicidal thoughts 
with no actual intent or plan.  His long-term and short-term 
memory were intact.  The examiner noted that the Veteran had a 
substantial amount of depression to a severe degree due to recent 
stressors and that with the increase in symptomatologies, there 
was "significant impairment of social and occupational 
functioning to a severe degree."  The examiner assigned a GAF 
score of 40.  

A November 2009 VA psychology note reflects that the Veteran 
displayed mildly anxious mood with restricted affect.  He denied 
and did not demonstrate symptoms consistent with suicidal or 
homicidal ideation, or auditory or visual hallucination.  The 
Veteran was oriented and his insight appeared fair with good 
judgment.  His speech was logical, coherent, and sequential.  

At the outset, the Board notes that, in addition to PTSD, 
treatment records reflect a diagnosis of depressive disorder.  
Neither the Veteran's treating physicians or VA examiners have 
distinguished the symptoms associated with the service-connected 
PTSD from those of the nonservice-connected depressive disorder.  
Hence, the Board has considered all of the Veteran's psychiatric 
symptoms in evaluating his service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998). 

The Board finds that the evidence, as a whole, demonstrates that 
prior to August 31, 2009, the Veteran's service-connected PTSD 
was no more than 50 percent disabling.  

During that time frame, the Veteran's psychiatric symptoms 
included recurrent episodes of depression, especially when the 
Veteran stopped taking his medication.  He also endorsed 
irritability, lack of motivation, sleep impairment, memory 
impairment, and social isolation.  Overall, the Board finds that 
these symptoms more nearly approximate occupational and social 
impairment with reduced reliability and productivity due to the 
aforementioned symptoms, a level of impairment contemplated in 
the currently assigned 50 percent disability rating.

Notably, for the period prior to August 31, 2009, the level of 
symptomatology compatible with a higher, 70 percent rating simply 
was not demonstrated.  He primarily denied suicidal ideation; he 
had no obsessional rituals which interfered with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; spatial disorientation; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and hygiene.  
Also, although the Veteran had significant difficulty with social 
functioning, it was not shown that he was entirely unable to 
establish and maintain effective relationships.  Notably, he 
still maintained relationships with his family and reported that 
his marriage was stable.  Additionally, although the Veteran did 
appear to have difficulty in adapting to stressful circumstances, 
the demonstrated psychiatric symptomatology during the period in 
question does not otherwise support assignment of the next a 
higher, 70 percent rating.

The Board also points out that none of the GAF scores assigned 
during this time-ranging from 60 to 65-provides a basis for 
more than a 50 percent rating.  According to DSM-IV, a GAF score 
from 51 to 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score from 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft with the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  As the assigned scores reflect even less 
impairment than the contemplated by initial 50 percent rating 
assigned, they clearly provide no basis for assignment of any 
higher rating.  

As regards the period from August 31, 2009, however, the Board 
notes that in the report of a VA examination on that date, the 
examiner noted an increase in symptoms following his medical 
retirement from employment and a suicide attempt by his son.  He 
described having near continuous depression and panic attacks, 
along with a lack of motivation, which resulted in near complete 
social isolation.  He also endorsed suicidal ideation, increased 
irritability, anger outbursts, and paranoia.  He had virtually no 
meaningful relationships except for his wife.  In addition, the 
examiner opined that the Veteran had significant impairment of 
social and occupational functioning to a severe degree.  The 
findings and conclusions of the August 2009 VA examination 
support a finding that the Veteran has occupational and social 
impairment with deficiencies in most areas and that a 70 percent 
rating is warranted.  The Board also points out that the GAF 
score assigned in August 2009 was 40, consistent with the 
assignment of a higher, 70 percent disability rating.   

The Board also finds, however, that at no time since August 31, 
2009, has the Veteran's PTSD met the criteria for the maximum, 
100 percent rating.  In this regard, the Veteran psychiatric 
disorder has not been manifested by symptoms such as persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or other; an intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; or memory loss for names of close relatives, own 
occupation, or own name; nor has psychiatric disorder been 
manifested by other symptoms of similar severity as those 
contemplated in the criteria for a 100 percent rating.  

The Board notes that, in evaluating the claim for higher rating 
for PTSD, the Board has considered the rating criteria in the 
General Rating Formula for Mental Disorders not as an exhaustive 
list of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has not required the presence of a specified quantity 
of symptoms in the rating schedule to warrant the assigned 
ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

B.  Traumatic Arthritis of the Right and Left Knees

Initially, the Board notes that evaluation of the same 
manifestations under different diagnoses, or "pyramiding", is 
precluded by 38 C.F.R. § 4.14.  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
Separate ratings may be granted only when "none of the 
symptomatology for any one of [the claimed conditions] is 
duplicative of or overlapping with the symptomatology of the 
other ... conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (emphasis in original).

In May 1970, the Veteran sustained multiple shell fragment wounds 
to his lower extremities while in Vietnam.  He underwent an 
arthrotomy and debridement of the left knee, and an X-ray 
revealed a communicated midshaft fracture of the tibia with no 
displacement.  The peroneal nerve of the left leg was affected 
resulting in weakness of dorsiflexion and plantar flexion of the 
left foot and toes.  The sural nerve of the right leg was 
affected resulting in paresthesias to the dorsal aspect of the 
right foot.  

Historically, the shell fragment wound to the right leg has been 
rated under DC 5311, for muscle injury to Muscle Group XI.  38 
C.F.R. § 4.73.  The shell fragment wound to the left leg has been 
rated under DC 8521, for incomplete and complete paralysis of the 
external popliteal nerve.  38 C.F.R. § 4.124a.  

In a November 2000 rating decision, the RO granted service 
connection for traumatic arthritis of each knee (based on the 
report of an August 2000 VA examination and medical opinion) and 
recharacterized the shell fragment wound to each leg as including 
traumatic arthritis of the knee.  Currently, the Veteran has a 20 
percent rating for shell fragment wound to the right leg, with 
sural nerve involvement and traumatic arthritis of the right knee 
under DC 5311, and a 30 percent rating for shell fragment wound 
to the left leg, with tibial nerve involvement and traumatic 
arthritis of the left knee under DC 8521.

In the May 2010 Appellant's Post-Remand Brief, the Veteran's 
representative argues that traumatic arthritis of each knee 
should be rated separately from the shell fragment wounds.  As 
explained in further detail below, the Board agrees.   

According to the August 2009 VA muscle injury examination, the 
triceps surae (the gastrochemius and soleus muscles that make of 
the calf) of each leg was injured from the shell fragment wounds.  
The function of this muscle is propulsion and plantar flexion of 
the foot.  See 38 C.F.R. § 4.73a, DC 5311.  During the July 2006 
RO hearing, the Veteran primarily complained of symptoms below 
the knee, which involved pain and numbness in his lower legs, 
feet and ankles.  As noted above, these symptoms have been 
evaluated under DC 5311 and DC 8521, and will be discussed 
further in the remand section of this decision.

The Board points out, however, that award of service connection 
includes traumatic arthritis of each knee, which is primarily 
manifested by limitation of motion of the knee.  These symptoms 
are not accounted for in either DC 5311 or DC 8521.  As such, a 
separate rating for arthritis of each knee is appropriate.  See 
Esteban, 6 Vet. App. at 262.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis (established by X-ray) under DC 5003, which in turn, is 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved (DC 
5200, etc.).  38 C.F.R. § 4.71a, DCs 5003 and 5010.  When the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assignable for each major joint or group of 
minor joints affected by limitation of motion.  See 38 C.F.R. § 
4.71a, DC 5003.

Standard knee range of motion is from 0 degrees (on extension) to 
140 degrees (on flexion).  See 38 C.F.R. § 4.71a, Plate II 
(2009).

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 60, 
45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 
20, 30, 40, or 50 percent for limitation of extension of the leg 
to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 
4.71a, DCs 5260, 5261.

VA's General Counsel has held that separate ratings for 
limitation of flexion and limitation of extension under DCs 5260 
and 5261 are assignable. VAOPGCPREC 9-2004 (2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating based on functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include after repeated use and during 
flare-ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2000);  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The report of the June 2004 VA examination reflects the Veteran's 
complaints of pain in each knee, left greater than right, 
exacerbated by walking and climbing stairs.  He also said that 
his knees gave out periodically.  On physical examination, his 
gait was antalgic.  Range of motion of the right knee was from 0 
degrees on extension to 135 degrees on flexion, on two 
repetitions.  Range of motion of the left knee was from 0 degrees 
on extension to 110 degrees on flexion, on three repetitions.  
The diagnoses were mild degenerative changes of the right knee 
and severe degenerative arthritis of the left knee.

The report of the August 2009 VA joint examination reflects that 
the Veteran complained of bilateral knee instability, giving way, 
pain, weakness, incoordination, locking episodes, swelling, and 
weekly flare-ups lasting 1 to 2 days.  On physical examination of 
each knee, there was bony joint enlargement, crepitus, deformity, 
tenderness, pain at rest, and weakness.  There was no 
instability.  

Range of motion of the right knee was from 0 degrees of extension 
to 106, 110, 110 degrees on flexion, on three repetitions.  Range 
of motion of the left knee was from 2 degrees of extension to 85, 
85, 88 degrees on flexion, on three repetitions.  There was 
objective evidence of pain following repetitive motion, but no 
additional limitation after three repetitions.  X-rays of the 
knees revealed mild degenerative joint disease of the right knee 
and extensive degenerative joint disease of the left knee.

Thus, the medical evidence reflects that the Veteran has 
arthritis in each knee that has been confirmed by X-ray.  
Limitation of flexion of the right knee and limitation of 
extension and flexion of the left knee is demonstrated, but not 
to a compensable degree under either DC 5260 or 5261.  

However, given the Veteran's slight, albeit noncompensable, 
limitation of motion, and complaints of painful motion, as 
evidenced on VA examination in February 2004, a 10 percent rating 
for each knee, the maximum rating for a single, major joint, is 
assignable under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  The Board 
points out that the 10 percent rating assigned for each knee is 
consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
DeLuca, as well as the intention of the rating schedule, to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59.  



C.  Both Disabilities

As indicated, the Board has certainly considered the Veteran's 
assertions as to his psychiatric and knee symptoms - which he is 
certainly competent to provide. See, e.g., Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) and Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  However, the criteria needed to 
support higher ratings for the disabilities under consideration - 
a showing of additional occupational and social impairment for 
PTSD, and additional limitation of motion for each knee - are 
essentially medical findings which are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  Hence, while the appellant's complaints have 
been considered, they are not considered more persuasive on these 
points than the objective medical findings which, as indicated 
above, do not support ratings higher than those assigned for each 
disability under consideration.  

The above determinations are based on consideration of applicable 
provisions of VA's rating schedule.  Additionally, the Board 
finds that there is no showing, at any point pertinent to any 
matter herein decided, that the Veteran's PTSD or traumatic 
arthritis of either knee has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b) (cited in the April 2006 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability. If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned rating is therefore adequate, and no referral for extra-
schedular consideration is required.  
See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 
111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step: a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate each disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on more 
significant functional impairment.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the above determinations, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  While the Board has 
resolved reasonable doubt in the Veteran's favor in assigning a 
70 percent rating for PTSD from August 31, 2009, and separate 10 
percent ratings for traumatic arthritis of the right and left 
knees, the Board also finds that the preponderance of the 
evidence is against assignment of any higher ratings.  Id.




ORDER

An initial rating in excess of 50 percent for PTSD, prior to 
August 31, 2009, is denied.

A 70 percent rating for PTSD, from August 31, 2009, is granted,  
subject to the legal authority governing the payment of VA 
compensation. 

A separate 10 percent rating for traumatic arthritis of the right 
knee is granted, subject to the legal authority governing the 
payment of compensation benefits.

A separate 10 percent rating for traumatic arthritis of the left 
knee is granted, subject to the legal authority governing the 
payment of compensation benefits.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for increased ratings for shell fragment 
wounds to the right and left legs and for a TDIU is warranted.

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

As alluded to above, the evidence reflects that the residuals of 
the shell fragment wounds to the Veteran's legs involve muscle 
injury, nerve damage, and scarring-in addition to traumatic 
arthritis of both knees, which has already been accounted for in 
the separate, 10 percent ratings awarded by the Board.  In the 
April 2009 remand, the Board noted that the Veteran had alleged 
that these disabilities had worsened since his last VA 
examination, and the Board instructed the RO to arrange for the 
Veteran to undergo additional VA examination to obtain more 
contemporaneous medical findings.  

Specifically, the Board instructed the RO to arrange for the 
Veteran to undergo VA examinations to assess muscle injury, nerve 
damage, and scars related to the shell fragment wounds to the 
legs.  The examiner who conducted the muscle injury examination 
was asked to specify each muscle group affected and characterize 
the muscle injury as slight, moderate, moderately sever, or 
severe.  The examiner who conducted the neurological examination 
was also asked to identify each nerve involved and characterize 
any neurological impairment as mild, moderate, moderately severe, 
or severe, or resulting in complete paralysis of the affected 
part.

The August 2009 VA muscle examination reflects that the shell 
fragment wounds involve Muscle Group XI (the triceps surae) of 
each leg.  The examiner, however, did not render an opinion 
characterizing the muscle injury of either leg as slight, 
moderate, moderately severe, or severe.  The August 2009 VA 
neurological examination reflects that the popliteal, tibial, and 
peroneal nerves of each leg were affected by the shell fragment 
wounds.  The examiner, however, did not render an opinion 
characterizing the nerve injury to each leg as mild, moderate, 
moderately severe, severe, or resulting in complete paralysis of 
the affected part.  Hence, remand, consistent with Stegall, is 
warranted. 

The Board points out that clinical findings responsive to the 
criteria of DCs 5311 and 8521 are also needed to resolve the 
claims for shell fragment wounds to the right and left leg (other 
than traumatic arthritis).  To warrant a higher, 30 percent 
rating under DC 5311, there must be evidence of severe muscle 
injury.  38 C.F.R. § 4.73 (2009).  Objective findings related to 
severe muscle disability are set forth in 38 C.F.R. § 
4.56(d)(4)(iii).  For example, objective findings of severe 
muscle disability include (but are not limited to) ragged, 
depressed and adherent scars, loss of deep fascia or muscle 
substance, muscles swell and harden abnormally in contraction, X-
ray evidence of minute multiple scattered foreign bodies, 
diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests, visible or measurable atrophy, and 
adaptive contraction of an opposing group of muscles.  Findings 
specific to these criteria are needed to resolve the claim for an 
increased rating for the right leg.

As regards the left leg, to warrant a higher, 40 percent rating 
under DC 8521, there must be evidence of complete paralysis; foot 
drop and slight droop of first phalanges of all toes; cannot 
dorsiflex the foot; extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost; adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  38 
C.F.R. § 4.124a.  Findings specific to these criteria are also 
needed to resolve the claim for an increased rating for left leg.

The Board also notes that, as regards expansion of the appeal to 
include the claim for a TDIU, in a June 2009 statement, the 
Veteran reported that he has not worked since he retired on 
disability from the U.S. Postal Service.  He said he was found to 
be too severely disabled to be reassigned to another position.  
Records from the SSA also reflect that the Veteran was determined 
disabled due to osteoarthritis, allied disorders, and mood 
disorders.

Given the Veteran's assertions concerning his employability, and 
the evidence from SSA indicating that the Veteran could no longer 
work due to, at least in part, his osteoarthritis and PTSD, the 
claim for a TDIU is essentially a component of the claim for 
higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
(holding that where a veteran submits evidence of a medical 
disability; makes a claim for the highest rating possible; and 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the Veteran is 
entitled to a TDIU).  
  
Furthermore, given the evidence outlined above, the Board finds 
that a medical opinion-bases on full consideration of the 
Veteran's documented history (to include current findings) and 
supported by fully-stated rationale-is needed to resolve the 
matter of Veteran's entitlement to a TDIU due to service-
connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 
297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) 
(holding that where an appellant presents evidence of 
unemployability, VA has a duty to supplement the record by 
obtaining an examination which includes an opinion as to what 
effect the appellant's service-connected disability has on his 
ability to work).  

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility. The Veteran is hereby advised that failure to report 
for any scheduled VA examination, without good cause, shall 
result in denial of the claims for increased ratings and the 
claim for a TDIU (which is considered a claim for increase).  See 
38 C.F.R. § 3.655(b).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the Veteran 
fails to report to any scheduled examination(s), the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination(s) sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Wilkes-
Barre VA Medical Center (VAMC) dated through August 2009.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain from the Wilkes-Barre VAMC any records of 
treatment for the Veteran since August 2009, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining on 
appeal.  The RO's letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  The letter should also inform the Veteran of the 
information and evidence necessary to establish his claim for a 
TDIU.

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim remaining on appeal.  

The RO's adjudication of the claims for increased ratings should 
include consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 
(2007), is appropriate.  Also, the RO should, after giving the 
Veteran an opportunity to file a formal claim for a TDIU, and 
completing the other actions noted below, adjudicate the matter 
of the Veteran's entitlement to a TDIU due to service-connected 
disabilities, in the first instance, to avoid any prejudice to 
the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).

As a final matter, the Board notes that the Veteran has scarring 
associated with the shell fragment wounds to his legs as 
reflected in the reports of June 2005 and  August 2009 VA 
examinations.  The Veteran, however, was not provided with notice 
of the criteria used to evaluate scars-either in the April 2006 
SOC or subsequent July 2006 and March 2010 SSOCs.  See 38 C.F.R. 
§ 19.29 (A SOC must contain, among other things, a summary of the 
applicable laws and regulations, with appropriate citations, and 
a discussion of how such laws and regulations affect the 
determination).  Consequently, on remand, a SSOC must be issued 
citing the applicable laws and regulations pertaining to 
evaluating scars.  [Parenthetically, the Board notes that the 
criteria for rating scars have recently changed; however, the 
changes are only applicable to claims filed on or after the 
effective date of the regulation change, October 23, 2008.  See 
73 Fed. Reg. 54,708-54,712 (September 23, 2008). As the present 
claim was filed before that date, the changes are not 
applicable.]

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Wilkes-
Barre VAMC all outstanding records of 
evaluation and/or treatment for the Veteran, 
since August 2009.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.  

2.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to service-
connected disabilities. 

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the increased 
ratings claims and for TDIU.

The RO's letter should specifically explain 
how to establish entitlement to a TDIU.  The 
RO should also clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  The RO should arrange for the Veteran to 
undergo VA examination by an appropriate 
physician with experience/expertise in 
evaluating shell fragment wound residuals at 
a VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests, studies 
and consultations should be accomplished 
(with all results made available to the 
requesting physician prior to the completion 
of his or her report) and all clinical 
findings should be reported in detail.

With respect to each lower extremity, the 
physician should clearly identify and render 
sufficient findings to evaluate all 
disabilities residual to the Veteran's 
service-connected shell fragment wound, to 
specifically include muscle injury and nerve 
injury.

The physician should clearly identify 
associated muscle injury residual, specifying 
the muscle group(s) affected (to specifically 
include Muscle Group XI).  The physician 
provide an assessment of the muscle injury 
residual, indicating whether such is best 
characterized as slight, moderate, moderately 
severe, or severe.  The physician should 
identify any objective findings of severe 
muscle injury as set forth in 38 C.F.R. § 
4.56(d)(4)(iii).  

The physician should identify all residual 
neurological symptoms/impairment, specifying 
to the nerve(s) involved.  The examiner 
should provide an assessment of the severity 
of such symptoms/impairment - specifically, 
whether such is best characterized as mild, 
moderate, moderately severe, or severe, or 
whether they cause complete paralysis of the 
affected part.  As regards the left leg, the 
physician should specifically state whether 
there is evidence of complete paralysis of 
the left foot; foot drop and slight droop of 
first phalanges of all toes; an inability to 
dorsiflex the foot; an inability to extend 
the proximal phalanges of toes; a loss of 
abduction of the foot; weakened adduction; or 
anesthesia that covers the entire dorsum of 
foot and toes.  

Further, considering all manifestations of 
the Veteran's PTSD and residuals of shell 
fragments wounds to right and left legs, to 
include traumatic arthritis of the knees, the 
physician should render an opinion, based 
upon review of the record and consistent with 
sound medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
such manifestations render the Veteran unable 
to obtain or retain substantially gainful 
employment.

The examiner should set forth all examination 
findings, along with the complete rationale 
for and conclusions reached, in a printed 
(typewritten) report.


6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for increased ratings 
on appeal, as well as the claim for a TDIU.  
If the Veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claims, the RO should apply 
the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate each claim in light of 
all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
all additional legal authority considered (to 
include that governing evaluation of scars 
for claims filed prior to October 23, 2008), 
as well and clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


